Citation Nr: 1130068	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, to include psoriasis, actinic keratoses, and sebaceous dermatitis, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972 and from October 1972 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has recharacterized the issue of entitlement to service connection for psoriasis to more broadly include entitlement to service connection for a skin disability, including actinic keratoses and sebaceous dermatitis, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The Board notes that the Veteran submitted a substantive appeal form with his November 2006 notice of disagreement requesting a hearing at a local VA office before a Member of the Board.  The Board notes that the November 2006 Board hearing request was made prior to the issuance of the statement of the case and perfection of the appeal.  Thus, the Board did not have jurisdiction over any of these issues and a Board hearing would have been improper at that time.  The Veteran expressly noted on his January 2008 substantive appeal that he did not wish to have a Board hearing, and neither the Veteran nor his representative has otherwise made any indication since the perfection of his appeal that he still wishes to have a Board hearing.  The Board thus concludes that there is no outstanding Board hearing request in this case.

The record reflects that the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1994 rating decision denied service connection for a psychiatric disorder, to include PTSD, and the Veteran did not appeal.  

2.  Unappealed rating decisions dated in August 1997 and March 2001 found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.

3.  The additional evidence received since the March 2001 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

4.  The competent and probative evidence of record reflects that the Veteran has a current diagnosis of PTSD that is etiologically related to his military service.  

5.  The preponderance of the evidence is against the finding that the Veteran has a skin disability, to include psoriasis, actinic keratoses, or sebaceous dermatitis, that had its onset in service or is etiologically related to any incident, disease, or exposure during the Veteran's active service.



CONCLUSIONS OF LAW

1.  Evidence added to the record since the March 2001 rating decision is new and material; thus, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  A skin disability, to include psoriasis, actinic keratoses, and sebaceous dermatitis, was not incurred in or aggravated by active service, to include as a result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the PTSD issue.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted, and that the claim should be reopened.  The Board also finds that entitlement to service connection for PTSD is warranted.  Thus, the Board finds any deficiency in this aspect of VCAA notice to be harmless.  

The Board finds that the notification requirements of VCAA have been satisfied with respect to the skin disability claim.  In this regard, the Board notes evidentiary development letters dated in June 2005 and October 2008 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The Veteran was also notified that presumptive service connection is available for veterans who were exposed to certain herbicides, such as by serving in Vietnam.  A December 2006 letter and the October 2008 letter advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board notes that the December 2006 and October 2008 notice letters were not issued prior to the initial adjudication of the Veteran's claim in November 2005.  His claim, however, was subsequently readjudicated in the December 2007 statement of the case and in supplemental statements of the case dated in June 2009 and September 2009.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and his VA medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim on appeal.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to a lack of evidence of a skin disability in service and a lack of lay or medical evidence of continuity of symptomatology or a nexus between the Veteran's in-service herbicide exposure and his skin disability.  Therefore, a VA examination is not warranted for this claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, was originally denied in a February 1994 rating decision.  This decision found that the Veteran's service treatment records were negative for complaints, treatment, or diagnosis of a psychiatric disorder and that recent diagnostic testing did not provide a PTSD diagnosis.  The Veteran's service treatment records, some service personnel records, and post-service VA medical records were on file at the time of the February 1994 rating decision.  

The Veteran was notified of this decision in February 1994, and he did not appeal.  Therefore, that decision became final.  

The record reflects that the Veteran made two attempts to reopen this claim prior to the decision that led to the current adjudication.  Rating decisions dated in August 1997 and March 2001 both declined to reopen the Veteran's claim.  The August 1997 decision noted that evidence added to the record since February 1994 did not reflect a diagnosis of or treatment for PTSD.  The March 2001 decision likewise found that the evidence that was added to the record since the August 1997 decision did not diagnose PTSD.  Therefore, in order to reopen this claim, the Veteran must submit evidence of a current PTSD diagnosis. 

The record reflects that the Veteran has submitted ample evidence of a current PTSD diagnosis since the March 2001 rating decision.  This evidence is contained in various VA medical records demonstrating that the Veteran has been receiving mental health treatment through VA.  Numerous VA medical records have diagnosed PTSD, and the Veteran has submitted multiple letters from VA medical professionals reflecting that he has been diagnosed with PTSD.  This evidence includes extensive descriptions of in-service traumas.

This evidence is new in that it was not of record at the time of the March 2001 denial.  It is material in that it reflects the Veteran has been diagnosed with PTSD.  In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  To this extent, the benefit sought on appeal is granted.

III.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A.  PTSD

The Veteran has claimed entitlement to service connection for PTSD, which he essentially contends developed as a result of his in-service experiences in Vietnam.

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in- service stressor(s).  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  

The ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  VAOPGCPREC 12-99 (Oct. 18, 1999).

Furthermore, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39845 (July 13, 2010).  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  

The Veteran has described several service-related stressors.  A January 2005 VA medical record reflects that the Veteran reported having gone on combat patrols or other very dangerous duties (such as driving in convoys) four to 12 times.  He reported that he was under enemy fire for less than one month.  He was surrounded by the enemy one or two times.  He estimated that 1 percent to 25 percent of the men in his unit were killed in action, wounded, or missing in action.  He fired rounds at the enemy one or two times.  He saw someone hit by incoming or outgoing rounds three to 12 times.  He was in danger of being injured or killed 51 or more times.  

He also reported in a September 2005 stressor statement that he was struck in the head and robbed.  He reported that he received stitches and was treated for a concussion.  This event was also described by the Veteran in a January 1972 letter home to his mother.  

In an undated letter home to his mother, the Veteran reported that there had "[b]een some sniping in the vicinity also (noone's been hit) a guy committed suicide with a hand grenade last nite also.  Lt. [redacted] and I went to make a report to 3rd field hospital.  Blew his whole head off."

The Veteran's service personnel records reflect that he served in Vietnam from October 1970 to April 1972 and that he participated in the Vietnam Counteroffensive Phase VII, Consolidation I and Consolidation II.  

The Board finds the Veteran's described stressors are related to a "fear of hostile military or terrorist activity," as he "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death" while performing his duties in Vietnam.  The Board also finds that these stressors are "consistent with the places, types, and circumstances of the veteran's service" during wartime in Vietnam.  

As noted above, the stressor must be deemed adequate by a VA examiner to support a PTSD diagnosis, and the Veteran's symptoms must be related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  The Board finds that these conditions are satisfied by the VA medical evidence of record.

The Board notes, in particular, that a March 2011 letter from the Veteran's VA psychologist diagnoses the Veteran with PTSD due to serving in the Vietnam War.  It notes that the Veteran has frequent nightmares, intrusive traumatic memories, and flashbacks about his war experiences leaving him with hyperarousal, intense anxiety, hypervigilance, and avoidance of others and any reminders of the traumas.  This letter states that the Veteran presented for treatment in December 2010 and had thus far attended one individual therapy session and eight group therapy meetings.  It discusses this treatment in detail.  The psychologist noted that the Veteran's avoidance has helped him cope most of the time, but various stressors and triggers to traumatic memories have exacerbated his PTSD problems further.  

A May 2011 note from the VA psychologist notes that seven different doctors have diagnosed the Veteran with PTSD.  

Most significantly, the Board notes that an April 2010 VA mental health record diagnoses PTSD following a very detailed evaluation of the Veteran pursuant to the DSM-IV criteria.  Even though this diagnosis is based on the Veteran's reported stressor of "combat" in Vietnam, the Board finds it valid for purposes of the PTSD diagnosis and nexus opinion, as the Board has confirmed that the Veteran spent extensive time in Vietnam during the war.  His descriptions of his duties and activities in Vietnam demonstrate that he was exposed to the violence and death of the war, and are consistent with the circumstances of his service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds the April 2010 VA medical record and March 2011 VA psychologist's letter in this case to be extremely probative to the matter at hand.  The April 2010 VA medical record provides a thorough evaluation of the Veteran pursuant to the DSM-IV criteria, thus giving ample support for her PTSD diagnosis.  The psychologist who authored the March 2011 letter was clearly very familiar with the Veteran's pertinent history, including his psychiatric treatment.  The March 2011 psychologist also explained the basis of his diagnosis and etiology opinion through citation to the Veteran's symptomatology and discussion of his psychiatric treatment.  For these reasons, the Board finds the above records to be highly probative in establishing a PTSD diagnosis and a connection between the Veteran's military service and his PTSD.

In short, the Board finds that the competent and probative evidence of record establishes that the Veteran has a current PTSD diagnosis that is etiologically linked to his military stressors.  These stressors are found to be related to a "fear of hostile military or terrorist activity," as the Veteran "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death" while performing his duties in Vietnam.  These stressors are also "consistent with the places, types, and circumstances of the veteran's service" during wartime in Vietnam.  Furthermore, multiple trained VA psychologists have offered opinions and rationale linking the Veteran's PTSD to his military service.  Therefore, service connection for PTSD is granted.

B.  Skin Disability 

The Veteran has also claimed entitlement to service connection for a skin disability, which he has described as "psoriasis."  He contends that this disability may have resulted from his exposure to Agent Orange in service.  

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, Parkinson's disease.  75 Fed. Reg. 53202 (August 31, 2010).  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that VA has verified that the Veteran served in the Republic of Vietnam from October 1970 to April 1972.  The Veteran is therefore presumed to have been exposed to Agent Orange.

The Veteran reported in his October 2005 claim letter that he had recently been informed that he has psoriasis.  However, the Board has reviewed the Veteran's medical records and can find no diagnosis of "psoriasis."  VA medical records from November 2004 note that the Veteran had to discontinue taking Tramadol because it made him itch.  However, there was no underlying diagnosis associated with this itching, and the itching appears to have stopped when he stopped taking the Tramadol.  

The Board has, however, found diagnoses of actinic keratoses and sebaceous dermatitis in an October 2008 VA medical record.  This record reflects the Veteran sought treatment for a persistent rash on his face, mainly in beard distribution.  It was noted that this condition has been present for 15 years without progression.  He also complained of a scaly red spot on his right nasal sidewall.  He reported that he used to have a flaky, itchy scalp, but this had improved with Head and Shoulders shampoo.  His VA medical records also note that he has an "unspecified pruritic disorder," but, other than the above diagnoses, the Veteran's VA medical records do not reflect that he has been diagnosed with an actual skin condition.  

The Board notes that neither actinic keratoses nor sebaceous dermatitis is on the list of disabilities that warrant presumptive service connection based on Agent Orange exposure.  Therefore, despite the Veteran's Agent Orange exposure in service, presumptive service connection for a current skin condition is not available.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Board will thus determine whether direct service connection is warranted in this case, including based on any medical evidence of an actual link between the Veteran's actinic keratoses or sebaceous dermatitis and his in-service Agent Orange exposure. 

A review of the Veteran's service treatment records reflects that the Veteran's head, face, neck, scalp, and skin were found to be clinically normal at the time of his entrance examination in January 1970, his April 1972 separation examination, his reenlistment examination in October 1972, and his separation examination in November 1975.  He expressly denied any past or current skin diseases in his January 1970 entrance medical history report, his October 1972 reenlistment medical history report, and his November 1975 separation medical history report.  (There is no April 1972 separation examination report of record.)  Otherwise, the Veteran's service treatment records reflect that he never complained of or sought treatment for a skin condition during service.  

Following service, as noted above, the Veteran's medical records do not include treatment for a skin condition until October 2008.  This record reflects that the Veteran reported a 15-year history of pertinent complaints.  The Veteran himself has not contradicted this medical history.  The Board observes that, although the Veteran is a lay person, he is competent to report how long he has experienced symptoms such as redness and itching on his face.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In this case, the Veteran has not asserted a continuity of symptomatology of a skin condition since service.  Rather, he reported, in the course of seeking medical treatment in October 2008, that his symptoms began approximately 15 years earlier.  This would suggest that the Veteran's symptoms began in 1993, or approximately 18 years after his separation from service.  A March 1985 VA Agent Orange examination noting that the Veteran had no skin lesions and that his head, face, and neck were not remarkable lends further support to the notion that the Veteran's skin conditions did not begin until almost two decades following his separation from service.  

To the extent the Veteran may be suggesting his actinic keratoses or sebaceous dermatitis are the result of military service (to include in-service Agent Orange exposure) that ended approximately 18 years prior to any noted symptomatology, the Board finds that the Veteran, as a lay person, does not possess the necessary medical expertise to present competent medical testimony on this question.  See Jandreau, supra.  The Board further notes that no medical professional has endorsed such a relationship in this case.  

In short, the most competent and probative evidence of record reflects that the Veteran did not develop actinic keratoses or sebaceous dermatitis until almost two decades following his separation from service.  There is no competent indication of a relationship between any current skin disability and the Veteran's military service.  Nor does the competent and probative evidence of record reflect that there is a relationship between the Veteran's in-service Agent Orange exposure and his current actinic keratoses or sebaceous dermatitis.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a skin disability, to include psoriasis, actinic keratoses, and sebaceous dermatitis, is not warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a skin disability, to include psoriasis, actinic keratoses, and sebaceous dermatitis, claimed as due to exposure to herbicides, is denied.


REMAND

The Veteran has also claimed entitlement to service connection to diabetes mellitus, type II, which he believes developed as a result of his in-service Agent Orange exposure.  

Thus far, this claim has been denied based on a lack of a current diagnosis of diabetes mellitus, type II.  However, in a March 2011 statement, the Veteran reported that "I finally have confirmation of Type II Diabetes."  The Board notes that, while he is a lay person, the Veteran is competent to report that he has recently been diagnosed with type II diabetes.  See Jandreau, supra. (finding that lay evidence can be competent evidence to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Based on this information, the Board finds it necessary to remand this claim in order to confirm the Veteran's diabetes mellitus, type II, diagnosis.

On remand, VA should obtain the Veteran's outstanding VA medical records.  The Board notes that the Veteran himself has submitted some recent VA medical records, including an April 2010 mental health treatment record in which the Veteran reported that he needed to lose weight due to type II diabetes.  However, it appears the Veteran may have only submitted mental health treatment records.  Therefore, the Veteran's general medical records should be obtained on remand.

The Board notes that the Veteran underwent a VA diabetes mellitus examination in June 2009.  The examination report reflects that diabetes mellitus was not diagnosed.  However, this record notes that "Review of the patient's C-file, and veteran medical records does not support a diagnosis of diabetes.  The veteran has past history of back disease.  A diabetic physical exam was not completed since there would be no evidence of diabetic physical findings."  If service connection for diabetes mellitus cannot be granted based solely on the Veteran's VA medical records, the Veteran should be scheduled for a new VA examination to establish whether a diabetes mellitus, type II, diagnosis is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records, including any records showing treatment for diabetes mellitus, type II.  Ensure that those copies are associated with the claims file.

2.  Then, if the Veteran's VA medical records do not provide a sufficient basis for granting his claim, make arrangements for the Veteran to be afforded an appropriate examination to determine the nature and etiology of his claimed diabetes mellitus, type II.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should diagnose any pertinent disability, specifically diagnosing or ruling out whether the Veteran has diabetes mellitus, type II.  If any disability other than diabetes mellitus, type II, is diagnosed, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated during or as a result of the Veteran's military service, to include as a result of his Agent Orange exposure.  The report of examination should include a complete rationale for all opinions expressed.

3.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


